STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

CHRISTOPHER BITTOLA AND NO. 2022 CW 0666
DANNA BITTOLA, INDIVIDUALLY

AND ON BEHALF OF THEIR MINOR

CHILD, ALEXANDER BITTOLA

VERSUS

NEKITA HARMON, OLD REPUBLIC OCTOBER 6, 2022
INSURANCE COMPANY, GELCO
CORPORATION AND 3M COMPANY

 

In Re: Nekita Harmon, Denman Tate, Element Fleet Corp., 3M
Company & Old Republic Insurance Company, applying for
rehearing, 22nd Judicial District Court, Parish of St.
Tammany, No. 2018-10797.

 

BEFORE : WELCH, THERIOT, AND LANIER, JJ.

REHEARING DENIED.

MRT
WIL

COURT OF APPEAL, FIRST CIRCUIT

RSD

DEPUTY CLERK OF COURT
FOR THE COURT